
	

116 HRES 83 IH: Expressing the Sense of Congress that the Eagle Staff shall be recognized as the first flag of the sovereign Native American tribal nations and the first flag of the Americas, and to encourage programs promoting the cultural significance of the Eagle Staff.
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2019
			Mr. Krishnamoorthi submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Expressing the Sense of Congress that the Eagle Staff shall be recognized as the first flag of the
			 sovereign Native American tribal nations and the first flag of the
			 Americas, and to encourage programs promoting the cultural significance of
			 the Eagle Staff.
	
	
 Whereas the Eagle Staff, considered the first flag of the Americas, represents the stature and honor of a particular Native American tribe or tribes; it commonly looks like a shepherd’s staff, wrapped in either otter skin or buffalo skin, and featuring eagle feathers; pre-dating colonization, the Eagle Staff was the indicator of the tribe’s accomplishments in battle and the integrity and honor of its people; today, it is used to represent tribal communities, Native American and First Nation organizations, or a member of an honor society or a service veteran;
 Whereas the Eagle Staff represents tribal sovereignty, unity, and tradition, and reflects the honor bestowed upon the individual, tribal organization, or tribal elder, the Eagle Staff is typically carried by Native American veterans of the United States Armed Forces; Native Americans have served in greater numbers per capita than any other ethnicity across all branches of the military;
 Whereas the Eagle Staff is a proud legacy of the Native American people, it is the embodiment of the warrior of enduring fortitude which together have enabled the tribes to survive policies intended to extinguish their race and culture;
 Whereas the Eagle Staff is adorned with eagle feathers symbolizing the remembrance of fallen warriors; because eagles and eagle features are highly revered and federally protected, only a few Federal agencies and enrolled Native people may carry them; the eagle feather is the highest award that can be given by a tribe to its people;
 Whereas the Eagle Staff is recognized by all Native American Tribes, First Nations, and other Native American organizations, the Eagle Staff is welcomed into all communities, including Native American and First Nation communities, with a flag song or victory song;
 Whereas the Eagle Staff is formally recognized by all branches of the Canadian Armed Forces and the Canadian Department of National Defence;
 Whereas the Eagle Staff is recognized and honored by the national Congress of American Indians; and Whereas the Eagle Staff is recognized by the Trickster Art Gallery, a Native American art gallery and museum in Schaumburg, Illinois: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)we recognize the Eagle Staff as the first flag of the sovereign Native American tribal nations and the First Nations;
 (2)we renew our commitment to cooperate with tribes, intergovernmental tribes, and Native American organizations, including Native American Veterans organizations to encourage programs promoting cultural education of the significance of the Eagle Staff; and
 (3)the United States is committed to inclusiveness for all Native Americans, the traditions and symbolism of the Eagle Staff, and that we encourage all units of the United States Government to incorporate these principles into their policies and practices.
			
